                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BLUEFIELD


JOHN EDMONDS,

     Plaintiff,

v.                                    CIVIL ACTION NO. 1:18-01519

ALTICE TECHNICAL SERVICES US LLC,

     Defendant.



                    MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s partial motion to

dismiss, (Doc. No. 4), and plaintiff’s motion to amend his

Complaint.   (Doc. No. 10).   For the reasons that follow, the

motion to dismiss is GRANTED IN PART and DENIED IN PART, and

plaintiff’s motion to amend his Complaint is DENIED.

     I.   Background

     This dispute arises out of defendant’s termination of

plaintiff’s employment on or about January 2018. 1   (Doc. No. 1,

Exh. A at ¶ 7).   According to the Complaint, the allegations of

which are taken as true for purposes of the motion to dismiss,

plaintiff was employed as a service technician for the


1 Defendant states in an affidavit that plaintiff’s actual
termination date was September 15, 2017. (Doc. No. 1, Exh. D at
¶ 4). This discrepancy is not material to the court’s
adjudication of the motions at issue.
defendant.     (Id. at ¶ 8).   Defendant set forth its employment

policies in an employee handbook, which plaintiff acknowledged

having received and read.      (Doc. No. 4, Exh. A).     At the time

his employment was terminated, plaintiff suffered from a

disability, and per doctor’s orders, had ceased working due to

an injury. 2   (Doc. No. 1, Exh. A at ¶¶ 9, 15).     Defendant was

aware of plaintiff’s disability.        (Id. at ¶ 10).   Additionally,

plaintiff asserts that agents of the defendant orally promised

him that he would be offered light duty work upon his return to

work.    (Id. at ¶¶ 20, 21).    Nevertheless, defendant terminated

plaintiff without offering any accommodations for plaintiff’s

disability and without any offer for light duty work.         (Id. at ¶

20).

       Plaintiff’s suit for wrongful termination contains three

claims: (1) a claim for violation of the West Virginia Human

Rights Act (“WVHRA”); (2) a claim that his termination violated

public policy (a Harless claim); and (3) a claim that

defendant’s oral promises and its employee handbook created an

implied employment contract with plaintiff such that his

termination constituted a breach of contract.



2 Plaintiff uses the terms “disability” and “injury”
interchangeably, and does not provide any detail regarding this
alleged disability and/or injury.

                                    2
     Defendant filed a partial motion to dismiss, seeking to

dismiss plaintiff’s Harless claim and the breach of contract

claim.     Plaintiff filed a Response to defendant’s partial motion

to dismiss, and within that Response also included a motion to

amend the Complaint.    (Doc. No. 10).

     II.    Standards

            A. Rule 12(b)(6) – Motion to Dismiss

     “[A] motion to dismiss for failure to state a claim for

relief should not be granted unless it appears to a certainty

that the plaintiff would be entitled to no relief under any

state of facts which could be proved in support of his claim."

Rogers v. Jefferson-Pilot Life Ins. Co., 883 F.2d 324, 325 (4th

Cir. 1989) (citation omitted) (quoting Conley v. Gibson, 355

U.S. 41, 48 (1957) and Johnson v. Mueller, 415 F.2d 354, 355

(4th Cir. 1969)).    "In considering a motion to dismiss, the

court should accept as true all well-pleaded allegations and

should view the complaint in a light most favorable to the

plaintiff."    Mylan Laboratories, Inc. v. Matkari, 7 F.3d 1130,

1134 (4th Cir. 1993); see also Ibarra v. United States, 120 F.3d

474, 474 (4th Cir. 1997).

     In evaluating the sufficiency of a pleading, the cases of

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v.

Iqbal, 556 U.S. 662 (2009), provide guidance.      When reviewing a

                                   3
motion to dismiss, under Federal Rule of Civil Procedure

12(b)(6), for failure to state a claim upon which relief may be

granted, a court must determine whether the factual allegations

contained in the complaint “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests,”

and, when accepted as true, “raise a right to relief above the

speculative level.”    Twombly, 550 U.S. at 555 (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957) and 5 Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed.

2004)).    “[O]nce a claim has been stated adequately, it may be

supported by showing any set of facts consistent with the

allegations in the complaint.”    Twombly, 550 U.S. at 563.    As

the Fourth Circuit has explained, “to withstand a motion to

dismiss, a complaint must allege ‘enough facts to state a claim

to relief that is plausible on its face.’”    Painter’s Mill

Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013) (quoting

Twombly, 550 U.S. at 570).

     According to Iqbal and the interpretation given it by our

appeals court,

          [L]egal conclusions, elements of a cause of
          action, and bare assertions devoid of further
          factual enhancement fail to constitute well-pled
          facts for Rule 12(b)(6) purposes. See Iqbal, 129
          S. Ct. at 1949. We also decline to consider
          “unwarranted inferences, unreasonable
          conclusions, or arguments.” Wahi v. Charleston

                                  4
       Area Med. Ctr., Inc., 562 F.3d 599, 615 n.26 (4th
       Cir. 2009); see also Iqbal, 129 S. Ct. at 1951-
       52.

       Ultimately, a complaint must contain “sufficient
       factual matter, accepted as true, to ‘state a
       claim to relief that is plausible on its face.’”
       Iqbal, 129 S. Ct. at 1949 (quoting Bell Atl.
       Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.
       1955, 167 L.Ed.2d 929 (2007)). Facial
       plausibility is established once the factual
       content of a complaint “allows the court to draw
       the reasonable inference that the defendant is
       liable for the misconduct alleged.” Id. In
       other words, the complaint's factual allegations
       must produce an inference of liability strong
       enough to nudge the plaintiff's claims “‘across
       the line from conceivable to plausible.’” Id. at
       1952 (quoting Twombly, 550 U.S. at 570, 127 S.
       Ct. 1955).

       Satisfying this “context-specific” test does not
       require “detailed factual allegations.” Id. at
       1949-50 (quotations omitted). The complaint
       must, however, plead sufficient facts to allow a
       court, drawing on “judicial experience and common
       sense,” to infer “more than the mere possibility
       of misconduct.” Id. at 1950. Without such
       “heft,” id. at 1947, the plaintiff's claims
       cannot establish a valid entitlement to relief,
       as facts that are “merely consistent with a
       defendant's liability,” id. at 1949, fail to
       nudge claims “across the line from conceivable to
       plausible.” Id. at 1951.

Nemet Chevrolet, LTD v. Consumeraffairs.com, Inc., 591 F.3d 250,

255-56 (4th Cir. 2009).   When considering a 12(b)(6) motion, a

court must accept all of the complaint’s factual allegations as

true and draw all reasonable inferences therefrom in favor of




                                 5
the plaintiff.   See Kensington Volunteer Fire Dep't, Inc. v.

Montgomery Cnty., Md., 684 F.3d 462, 467 (4th Cir. 2012).

           B. Rule 15(a) – Motion to Amend Complaint

     Federal Rule of Civil Procedure 15 governs the amendment of

pleadings.   Rule 15(a)(1) provides a plaintiff with an

opportunity to amend his or her complaint once as a matter of

course, subject to certain time limitations.       Rule 15(a)(2), on

the other hand, provides that “[i]n all other cases, a party may

amend its pleading only with the opposing party’s written

consent or the court’s leave.   The court should freely give

leave when justice so requires.”       Because over 21 days have

passed from service of a responsive pleading or service of the

12(b)(6) motion, Rule 15(a)(2) governs and the plaintiff may

amend its pleadings only with the opposing party's written

consent or the court's leave.

     As the Fourth Circuit has explained, “[a] district court

may deny a motion to amend when the amendment would be

prejudicial to the opposing party, the moving party has acted in

bad faith, or the amendment would be futile.”       Laber v. Harvey,

438 F.3d 404, 426 (4th Cir. 2006) (en banc).       Granting leave to

amend a complaint is futile when the proposed amendment fails to

state a claim or is “clearly insufficient or frivolous on its

face.”   Johnson v. Oroweat Foods Co., 785 F.2d 503, 510 (4th

                                   6
Cir. 1986); see also Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d

462, 471 (4th Cir. 2011) (“Futility is apparent if the proposed

amended complaint fails to state a claim.”).

     III.     Analysis

            A. Motion to Dismiss: Count 2 – Harless claim

     Under West Virginia law, an employer can terminate an

employee at will.    See Harless v. First Nat'l Bank in Fairmont,

246 S.E.2d 270, 275 (W. Va. 1992).    However, this rule is

tempered by the exception that if “the employer's motivation for

the discharge contravenes some substantial public policy

principle, then the employer may be liable to the employee for

damages occasioned by the discharge.”    Id.   Therefore, despite

the baseline rule of at-will employment, a discharged employee

may bring a Harless claim if the employer’s motivation for the

termination violated public policy.

     In this case, the plaintiff states that he relies upon the

WVHRA as the public policy supporting his Harless claim.      See

Doc. No. 10, at 5 (“Plaintiff uses the WVHRA as the ‘clear

public policy.’”).    The WVHRA sets forth a number of unlawful

discriminatory practices, including discriminating against an

individual with respect to employment because of the

individual’s disability.    See W. Va. Code § 5-11-9 (2016).    The

WVHRA also contains an exclusivity provision establishing that

                                  7
the remedies contained within section 5-11-9 “shall, when

invoked, be exclusive and the final determination therein shall

exclude any other action, civil or criminal, based on the same

grievance of the complainant concerned.”    Id. § 5-11-13.    West

Virginia law holds that “when a statute creates a cause of

action and provides the remedy, the remedy is exclusive unless

the statute states otherwise.”    Bullman v. D & R Lumber Co., 464

S.E.2d 771, 775 (W. Va. 1995).

     The purpose of a Harless claim is to enable persons whose

termination violated substantial public policy to recover

against their employer when there is no other mechanism

available to enforce the public policy at issue.    Hill v.

Stowers, 680 S.E.2d 66, 76 (W. Va. 2009).    Here, however, the

WVHRA provides a remedial scheme, and the text of the Act

explicitly states that its remedial scheme is the exclusive

remedy for violations of the WVHRA.

     Plaintiff cannot rely upon the WVHRA as the public policy

supporting his Harless claim.    Federal courts in West Virginia

have consistently found that the WVHRA prevents a plaintiff from

maintaining both a Harless common law action and a WVHRA

statutory enforcement action when both claims are based upon the

same conduct.   See, e.g., Blackwood v. Berry Dunn, LLC, 2019 WL

2295685, at *5 (S.D.W. Va. May 29, 2019) (Copenhaver, J.) (“The

                                  8
WVHRA represents the exclusive remedy under West Virginia law

for the unlawful discrimination it proscribes, precluding any

common law cause of action for employment discrimination”);

Farmer v. Spartan Mining Co., LLC, 2019 WL 956812, at *3 (S.D.W.

Va. Feb. 27, 2019) (Berger, J.) (“[T]he law prevent[s] a

plaintiff from maintaining both a Harless common law action and

a WVHRA claim based on the same conduct.”); Jackson v. Vaughan,

2015 WL 6394510, at *3 (N.D.W. Va. Oct. 22, 2015) (dismissing

the Harless claim after explaining that the WVHRA provides for a

private cause of action, and “[w]hen a statutory scheme provides

a private cause of action . . . that statutory cause of action

cannot be displaced by a Harless style common law tort action”);

Guevara v. K-Mart Corp., 629 F. Supp. 1189, 1190-92 (S.D.W. Va.

1986) (Haden, C.J.) (“[A] victim of discrimination prohibited by

the West Virginia Human Rights Act is limited to a suit under

that statute and may not prosecute a so-called Harless-type

action.”).

     While West Virginia state courts have not addressed this

precise issue, the Supreme Court of Appeals of West Virginia has

held that when there is strong evidence of legislative intent

that a statutory remedy be exclusive, “an exception to the

exclusivity rule [exists only] where the available [statutory]

remedy is inadequate.”   Wiggins v. E. Assoc. Coal Corp., 357

                                 9
S.E.2d 745, 747 (W. Va. 1987).    Here, the text of WVHRA section

5-11-13 clearly states its intended exclusivity, see W. Va. Code

§ 5-11-13, and plaintiff has not alleged that the statutory

remedy under the WVHRA is inadequate in this case – in fact, he

even maintains one of his causes of action directly under the

WVHRA.   Furthermore, neither any federal court in West Virginia

nor the Supreme Court of Appeals of West Virginia have found

that the WVHRA’s remedial scheme is inadequate for resolving

employment discrimination claims when the WVHRA applies. 3

      For these reasons, defendant’s motion to dismiss Count II

(the Harless claim) is GRANTED.

               i. Plaintiff’s Motion to Amend his Harless Claim

      In plaintiff’s Response, he requested leave to amend the

Complaint in order to allege his WVHRA-based Harless claim as a

separate claim from his WVHRA statutory claim. (Doc. No. 10, at

6).   Currently, the Harless public policy claim is not alleged

as its own count in the Complaint.     (Doc. No. 1, Exh. A).   Such


3 West Virginia state courts have held that employer conduct
which violated WVHRA section 5-11-9 could be brought as a
Harless claim, but have only so held when the employer could not
be held liable under the WVHRA for other reasons. See, e.g.,
Williamson v. Greene, 490 S.E.2d 23, 33 (W. Va. 1997) (holding
that the WVHRA could serve as the public policy basis for a
Harless claim because while defendant employer’s conduct
violated WVHRA, the employer was not an “employer” under WVHRA
section 5-11-3(d) and so was not subject to liability under the
WVHRA’s statutory remedial scheme).

                                  10
an amendment would be futile, however, as any WVHRA-based

Harless claim that plaintiff brings must be dismissed due to the

WVHRA’s remedial exclusivity in this case.   See supra.

Therefore, plaintiff’s motion to amend his Harless claim is

DENIED.

          B. Motion to Dismiss: Count 3 – Breach of Contract

     Under West Virginia law, employment that is not for a fixed

term is presumed to be employment that is terminable at will by

either party.    Harless v. First Nat'l Bank, 246 S.E.2d 270, 273

(W. Va. 1978).   However, parties may explicitly alter the at-

will status of an employment relationship via contract.    See

Cook v. Heck's Inc., 342 S.E.2d 453, 457 (W. Va. 1986).    Oral

promises and statements in employee handbooks may, under certain

circumstances, rebut the presumptive at-will nature of an

employment relationship.   See Suter v. Harasco Corp., 403 S.E.2d

751, 754 (W. Va. 1991) (oral promises); Cook, 342 S.E.2d at 459

(employee handbook).   However, oral promises and employee

handbooks must meet certain requirements to rebut the at-will

presumption and therefore state a plausible claim for relief.

          i. Implied Contract Created Through Oral Promise

     In this case, plaintiff claims that the oral promise

defendant’s agent made to him regarding “light work” created an

implied contract that rebuts the at-will presumption.     (Doc. No.

                                 11
1, Exh. A at ¶¶ 20, 21).    For an oral promise to modify an

employment relationship such that it is no longer at will, “‘any

promises alleged to alter that presumptive relationship must be

very definite to be enforceable.’”     White v. Nat’l Steel Corp.,

938 F.2d 474, 487 (4th Cir. 1991) (quoting Suter, 403 S.E.2d at

754).    To be sufficiently “very definite,” the alleged promise

must “contain terms that are both ascertainable and definitive

in nature to be enforceable.”    Sayres v. Bauman, 425 S.E.2d 226,

229 (W. Va. 1992).    The promise must also “be established by

clear and convincing evidence.”    Hatfield v. Health Mgmt.

Assocs. of W. Va., 672 S.E.2d 395, 402 (W. Va. 2008). 4

       Plaintiff states in his Complaint that he was promised

“light duty” work or an “accommodation” so that he could return

to work following his injury leave.    (Doc. No. 1, Exh. A at ¶

20).    This promise is more than a mere vague promise of job

security, which courts have ruled is not sufficiently

ascertainable and definitive.    See Sayres, 425 S.E.2d at 230


4 As these standards for oral promises are plainly evidentiary in
nature, they are slightly tempered at this motion to dismiss
stage; plaintiff must merely state sufficient supporting facts
that, taken as true, state a plausible claim for relief. See
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Here, to
survive a motion to dismiss, Rule 12 only requires plaintiff to
introduce sufficient supporting facts that show he, following
discovery, may plausibly establish ascertainable and definitive
terms of the promise by clear and convincing evidence.


                                  12
(finding a promise insufficient where it was not promising a job

for a “specific period of time or [for] continuing employment

pursuant to certain specified conditions”).    Instead, the terms

of the alleged promise made to plaintiff indicate a promise of

future employment once a condition is met – that is, once

plaintiff is physically able to return to work – and the alleged

promise sets forth the general kind of work – “light duty” work

– which would serve as the basis for plaintiff’s continued

employment. 5   As a result, the terms in this promise are

sufficiently ascertainable and definitive to survive a motion to

dismiss.




5 Notably, the promise made to plaintiff is also not a promise of
a lifetime contract. Promises of lifetime contracts require
particularly clear and unequivocal language before the promise
may be accepted as modifying an employee’s at-will employment
status. Thacker v. Peak, 800 F. Supp. 372, 384 (S.D.W. Va. 1992)
(Copenhaver, J.) (citing Williamson v. Sharvest Mgmt. Co., 415
S.E.2d 271, 274 (W. Va. 1992)). This higher standard is due to
lifetime contracts’ rarity and the substantial burden they place
on the employer. Id. Here, the promise of allowing plaintiff to
return to his job once he recovers, or to accommodate plaintiff
with appropriate work upon his return, is not so weighty or
uncommon. Employees frequently take short-term medical leave,
with the expectation that they will be allowed to return to work
when they are physically able. Additionally, an employer who
promises to welcome back and accommodate an employee’s
disability may still terminate the employee following the
performance of the promise; the promise only would require
short-term and limited performance, which is substantially
dissimilar to the indefinite burden of a promised lifetime
contract.

                                 13
     Plaintiff also has plausibly shown that his claim of an

oral promise may be supported by clear and convincing evidence.

While “[a]n employee cannot satisfy the clear and convincing

evidentiary burden by offering nothing more than his own

testimony,” Phillips v. Consolidation Coal Co., 1998 WL 480724,

at *3 (4th Cir. Aug. 6, 1998) (citing Thacker, 800 F. Supp. at

383-84), plaintiff has claimed that he relied upon defendant’s

promise. (See Doc. No. 1, Exh. A at ¶ 21).    Reliance is one form

of additional evidence that can provide the grounds for

establishing a promise by clear and convincing evidence.    See

Thompson v. Stuckey, 300 S.E.2d 295, 299 (W. Va. 1983) (“[C]lear

and convincing evidence . . . may include circumstantial

evidence, apparent reliance, similar practices of the defendant

in particular or of the industry in general in similar

situations, or anything else that will convince the court that

the defendant has been protected from an utterly spurious

claim.”) (emphasis added).   Here, plaintiff claims he relied on

the promise when he chose to take medical leave and cease

working.   (Doc. No. 1, Exh. A, at ¶ 21).   This reliance

therefore allows plaintiff’s breach of contract claim to survive

defendant’s motion to dismiss because it serves as a potential

ground for proving the existence of the oral promise by clear

and convincing evidence.

                                14
     In sum, plaintiff alleges that he was orally promised

ascertainable and definitive employment by defendant, and that

he relied upon this promise.     Accepting all of plaintiff’s

allegations in his Complaint as true, plaintiff has alleged

“enough facts to state a claim to relief that is plausible on

its face” as to his claim that defendant breached a contract

created by defendant’s oral promise.     Twombly, 550 U.S. at 570.

            ii. Implied Contract Created Through Employee Handbook

     Plaintiff also claims that the defendant’s employee

handbook created an implied contract that the defendant breached

when it violated the terms of its handbook.     (Doc. No. 1, Exh. A

at ¶¶ 14, 21).     For an employee handbook to form the basis of a

unilateral employment contract that would rebut the at-will

presumption, it must contain a promise of job security.     See

Cook v. Heck’s Inc., 342 S.E.2d 453, 459 (W. Va. 1986).

Specifically, the West Virginia Supreme Court of Appeals held

that “an employee handbook may form the basis of a unilateral

contract if there is a definite promise therein by the employer

not to discharge covered employees except for specified

reasons.”    Id.   On the other hand, “[n]o unilateral contract

arises merely by the fact that [the employer] has alerted its

employees that certain conduct may form the basis of a

discharge.”    Id.   Furthermore, as with oral promises that seek

                                  15
to rebut the presumption of at-will employment status, any

promises contained within employee handbooks alleged to alter

the presumptive at-will employment relationship “must be very

definite to be enforceable.”   Suter v. Harsco Corp., 403 S.E.2d

751, 754 (W. Va. 1991).

     Here, plaintiff alleges that defendant’s handbook provides

for the “protection of men and women who are disabled,” as it is

“against Defendant’s policies for a man or a woman to be

discriminated against . . . due to their disability,” and that

the handbook also states that employees “cannot be retaliated

against for disability.”   (Doc. No. 1, Exh. A, at ¶¶ 12-13, 21).

While these provisions do serve as anti-discrimination policies,

they do not individually or collectively constitute a

sufficiently definite promise not to discharge except for

specified reasons.   See Cook, 342 S.E.2d at 459.   If defendant

had set forth a complete list of the only reasons that an

employee could be discharged, this would constitute a

sufficiently definite promise.   See Thacker v. Peak, 800 F.

Supp. 372, 383 (S.D.W. Va. 1992) (Copenhaver, J.).    Plaintiff

did not attach a copy of the handbook to his Complaint, nor did

he reference particular language or cite specific sections that




                                 16
allegedly altered his at-will relationship with defendant. 6

Without such a showing, plaintiff has failed to establish a

prima facie case for an implied contract of employment based

upon the employee handbook.    See Mounts v. Corbin, Ltd., 771 F.

Supp. 145, 148 (S.D.W. Va. 1991) (Haden, C.J.).

     Moreover, the employee handbook’s Acknowledgement, signed

by plaintiff, contains an explicit statement noting that “[t]he

Employee Handbook does not modify the at-will nature of

[plaintiff’s] employment.”    (Doc. No. 4, Exh. A). 7   Under West


6 The fact that the court has not been provided, and therefore
has not reviewed, the entire employee handbook is not relevant.
Plaintiff did not provide any facts or claims alleging that the
handbook included any specific contractual promises or a list of
complete reasons for termination that would modify the at-will
nature of his employment. There is therefore no given basis for
plaintiff’s claim that the handbook created a contract that
defendant breached. As a result, plaintiff's allegations in his
Complaint are no more than “legal conclusion[s] couched as a
factual allegation” that do not “raise a right to relief above
the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555, 570 (2007).

7 The court may consider the Acknowledgement because “[w]ithout
converting a motion to dismiss into a motion for summary
judgment, a court may consider documents that are attached to
the complaint,” as well as “documents extrinsic to the complaint
if they are ‘integral to and explicitly relied on in the
complaint’ and if there is no dispute as to their authenticity.”
Tinsley v. OneWest Bank, FSB, 4 F. Supp. 3d 805, 819 (S.D.W. Va.
2014) (Chambers, J.) (quoting Robinson v. Am. Honda Motor Co.,
551 F.3d 218, 222–23 (4th Cir. 2009)). “When a document is
properly considered in the context of a motion to dismiss and it
conflicts with the bare allegations of the complaint, the
document prevails.” Id. Here, although not attached to
plaintiff's Complaint, defendant's employee handbook is integral

                                 17
Virginia law, such an explicit statement found in either the

employment application or in the employee handbook itself

“effectively disclaim[s]” any implied promise that an employee

handbook might have created.   Suter, 403 S.E.2d at 754; see also

Audiology Distribution, LLC v. Hawkins, 2014 WL 6775599, at *16

(N.D.W. Va. Dec. 2, 2014) (“‘An employer may protect itself from

being bound by any and all statements in an employee handbook by

placing a clear and prominent disclaimer to that effect in the

handbook itself.’” (quoting Syl. Pt. 5, Suter, 403 S.E.2d at

751)); Suddreth v. Maurices Inc., 2012 WL 275393, at *6 (S.D.W.

Va. Jan. 31, 2012) (Berger, J.) (“[E]mployers can protect

themselves from employee handbook contractual modifications by

proclaiming that the employment relation is to be terminable at

will.”).

     Plaintiff's Complaint contains no allegations that indicate

specific provisions of the employee handbook which evince a

“definite promise” that would alter the at-will nature of his

employment.   Further, the Acknowledgement signed by plaintiff




to and explicitly relied on in plaintiff's Complaint as one of
the bases for his breach of contract claim. Plaintiff has not
filed any objection regarding the authenticity of the document
or to the court's consideration of the same. As such, the court
may consider the handbook’s Acknowledgment, as provided by
defendant, without converting this motion to dismiss into a
motion for summary judgment.

                                18
explicitly states that no provision in the handbook shall modify

the at-will nature of plaintiff’s employment.   Therefore, even

accepting all of plaintiff’s allegations in the Complaint as

true, plaintiff has not stated a claim for relief regarding any

breach of contract grounded in the employee handbook.

     The court has fully considered the parties' pleadings, in

the light most favorable to the plaintiff, and finds that

plaintiff fails to state a claim of breach of contract based

upon the employee handbook.   However, the court does find that

plaintiff has made sufficient allegations to state a claim for

breach of contract based upon the oral promise.   As such,

defendant’s motion to dismiss claim III (the breach of contract

claim) is GRANTED IN PART as to a breach of contract based upon

the employee handbook, and DENIED IN PART as to a breach of

contract based upon the alleged oral promise.

     As to plaintiff’s statement in his Response that he will

seek leave of the court to amend the Complaint to correct

certain typographical errors, see Doc. No. 10, at 4 n.1

(“[p]laintiff has identified a few typos in the [C]omplaint and

will request leave to amend”), the court will entertain such a

motion when and if it is filed.    The motion should set forth the

specific typographical corrections to the Complaint that

plaintiff seeks to make.

                                  19
     IV.    Conclusion

     For the reasons expressed above, defendant’s partial motion

to dismiss, (Doc. No. 4), is GRANTED IN PART and DENIED IN PART,

and plaintiff’s motion to amend the Complaint, (Doc. No. 10), is

DENIED.

           The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 12th day of September, 2019.


                                      Enter:


                                      David A. Faber
                                      Senior United States District Judge




                                 20
